Exhibit 10.1


CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into by and between
Tennant Company (the “Company”) and Rex L. Carter (“Consultant”).

 

RECITALS

A.          Consultant was an employee of the company until his employment
terminated on August 18, 2006.

 

B.           To assist the Company in transitioning to other employees the
duties that Consultant performed while he was an employee of the Company, the
Company wishes to retain Consultant to provide certain services and Consultant
wishes to be retained for that purpose.

 

C.           The purpose of this Agreement is to set forth the terms and
conditions of Consultant’s retention by the Company.

 

AGREEMENT

 

NOW, THEREFORE, for good valuable consideration, the adequacy of which is
acknowledged, the Company and Consultant, intending to be legally bound, agree
as follows:

 

1.           Consulting Services. During the Term (which is defined below),
Consultant shall provide such advice, information, and other services as the
Company may reasonably request with respect to the Company’s Global Operations
and IT functions. Consultant shall not be required to perform services for more
than 10 hours per week. Consultant shall perform the requested services by
telephone, be e-mail, or by attendance at meetings, as Consultant and the
Company may agree from time to time.

 

2.           Term. Consultant shall provide the services specified in Paragraph
1 above during the period that begins August 18, 2006 and ends six months later,
subject to immediate earlier termination in the event of Consultant’s death,
Consultant’s resignation, or Consultant’s violation of the provisions of this
Agreement or of the Tennant Company and Tennant Sales and Service Company
Employee Agreement that Consultant executed on or about February 27, 2006 (the
“Term”).

 

3.           Fee. As the sole payment for the services performed by Consultant
pursuant to this Agreement, the Company shall, during the Term, pay Consultant a
fee of $16,666.67 per month. The fee will be paid on or about the last business
day of each calendar month with the first payment to be made at the end of
September and the last payment to be made at the end of February. Consultant
shall be solely responsible for all applicable taxes, withholdings, and other
payments due as a result of Consultant’s performing services pursuant to this
Agreement, including but not limited to income tax, FICA, and unemployment tax
payments.

 

4.           No Benefits. Consultant shall not be entitled to any benefits
provided by the Company to its employees (other than any COBRA continuation
rights exercised by Consultant as a former employee of the Company). No period
of the Term shall be considered “service” for purposes of eligibility to share
in or vest in any Company benefit plans or programs, including, but not limited
to, any short-term incentive plan, long-term incentive plan, or stock award of
any kind.



--------------------------------------------------------------------------------


 

5.           Independent Contractor. Consultant shall be an independent
contractor and not an employee, agent, joint venturer, or partner of the
Company. Nothing in this Agreement shall be interpreted to establish the
relationship of employer and employee between Consultant and the Company.
Consultant shall not make any representations on behalf of the Company, execute
or make contracts in the name of the Company, or obligate the Company in any
way.     

 

6.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the services to be provided by Consultant to
the Company after the termination of Consultant’s employment by the Company. No
amendment of this Agreement shall be binding upon either party unless it is made
in writing and executed by both parties.

 

7.           Assignment. Consultant may not assign his rights or obligations to
any other person without the prior written consent of the Company. The Company
may assign its rights and obligations to any of its subsidiaries or to a
successor in interest.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
dates written below.

 


Dated: 8-17, 2006

 

REX L. CARTER

 

 

 

 

 

/s/ Rex L. Carter

 

 

 

 

 

 

 

Dated: Aug 17, 2006

 

TENNANT COMPANY

 

 

 

 

 

By: /s/ Heidi M. Hoard

 

 

 

 

 

Its: Vice President, General Counsel





--------------------------------------------------------------------------------